Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 14th, 2020 has been entered.
Amendments
This action is in response to the amendments filed on May 14th, 2020.  Claims 1, 8, 9, 11, 19, and 20 are amended.  Claims 22-24 are added.  The amendments have been entered.  Claims 1-4, 6-14, and 16-24 are currently pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows, to avoid a rejection under 35 U.S.C. 112(b) as indefinite due to a lack of antecedent basis for the limitations the implicit memory module and the explicit memory module in Claim 24:

The classifier system of claim 22, wherein
the implicit memory region is configured to:
	receive an implicit memory address signal represented by one or more outputs of the plurality of sub-classifiers and the control group signal, and
	output an implicit memory output signal that corresponds to the received implicit memory address signal; and wherein 
the explicit memory region is configured to:
	receive an explicit memory address signal represented by one or more outputs of the plurality of sub-classifiers,  without the control group signal, and
		output an implicit memory output signal that corresponds to the received implicit memory address signal.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an evaluation system configured to: compare and adjust in Claim 23.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claims 1 and 11:  
… a first sub-classifier and a plurality of sub-classifiers including the first sub-classifier … and wherein the plurality of classifiers form a self-organizing map (SOM) with the first sub-classifier comprising: … a comparison circuit … configured to:  … determine whether the weighted input signal has a value that is between a lower window range value and an upper window range value; in response to determination that the weighted input signal has a value between the lower window range value and the upper window range value, set the first output signal to have a first value at the comparison circuit output line; and in response to determination that the weighted input signal has a value that is not between the lower window range value and the upper window range value, set the first output signal to have a second value different from the first value at the comparison circuit output line.

In Claims 8 and 19:  
… a plurality of sub-classifiers [wherein the plurality of sub-classifiers form a self-organizing map (SOM)], each of the plurality of sub-classifiers including: … a comparison circuit … configured to:  … determine whether the weighted input signal has a value that is between a lower window range value and an upper window range value; in response to determination that the weighted input signal has a value between the lower window range value and the upper window range value, set the first output signal to have a first value at the comparison circuit output line; and in response to determination that the weighted input signal has a value that is not between the lower window range value and the upper window range value, set the first output signal to have a second value different from the first value at the comparison circuit output line …

Specifically, self-organizing map neural networks are known in the prior art, and window comparators (i.e. a comparison circuit … configured to:  … determine whether the weighted input signal has a value that is between a lower window range value and an upper window range value) are known in the prior art.  However, the only prior art uncovered which explicitly uses window comparators on a weighted signal in a neural network is Engeler, US Patent 5,167,008, which uses the window comparators and a lookup table to compute a sigmoidal function of the input signal (Engeler, Abstract).  No self-organizing map neural networks which calculate a sigmoidal function on a weighted input were uncovered in search; nor were any self-organizing maps which use a window comparator for some other purpose uncovered, nor were any self-organizing maps which apply any other non-linear function to a weighted input signal that could be approximated using window comparators were uncovered.  In general self-organizing maps compute the distance of a (non-weighted) input from each of a plurality of templates corresponding to neurons (see, for example, Kohonen, “Essential of the Self-Organizing Map”).  No known method of self-organizing maps which does, or which could be 
Engeler is thus the closest prior art of record.  Sarah, US PG Pub 2015/0248607, cited by the applicant in the IDS dated 7/20/2020, determines whether a signal occurs within a window of time, but even if this were considered to be within the broadest reasonable interpretation of the claims in light of the specification (which it is not, see Fig. 2A of the instant application), the signal is not reasonably considered a weighted input signal.    Roy, US PGPub 2018/0300631, similarly to Sarah, describes a self-organizing map that examines data over a time-window, but has the same deficiencies with respect to the recited claims as Sarah.
When taken in context the claims as a whole were not uncovered in the prior art, i.e. the dependent claims are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN M SMITH/            Primary Examiner, Art Unit 2122